Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.

Response to Amendment
Claims 1 and 13 have been amended and claim 2 has been canceled. Claims 1, 3-22 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 4, 6, 12, 13 -14, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart (Pub 20180139424) in view of Grungdhofer (Pub 20170070711) in view of Mallet et al (Pub 20150288951) in view of Mitsui (Pub 20170257576).

Regarding claims 1 and 13, Urquhart discloses a projection system comprising: 
a first projector, adapted to project a spherical target image (55a-1 or 55a-2 fig 6); 
a dome screen, adapted to receive the spherical target image, (60a fig 6); 
and a processor, coupled to the first projector and configured to generate a first prewarp image according to a target image, and a spatial relationship between the dome 

However, a first camera coupled to the processor, wherein the first projector projects a first preset image to the dome screen and the first camera captures an image of the dome screen to obtain a first deformed image and a spatial relationship between the first projector and the dome screen is not explicitly disclosed. 
In a similar field of endeavor, Grundhofer discloses:
a first camera coupled to the processor, wherein the first projector projects a first preset image to the dome screen and the first camera captures an image of the dome screen to obtain a first deformed image, (see 106 fig 1B for camera; and 110 for dome screen captured image of a preset image such as a structured light pattern image Para. [0005]); and
determining projector to screen relationship (S206 mapiping projection frusta onto image plane of projector). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urguhart by incorporating the teaching of Grundhofer for the common purpose of displaying undistorted images. 
	
	The combination thus far does not disclose wherein the first preset image comprises a plurality of control points, each of the plurality of control points has a different pattern. However, this is known in the field of camera calibration.  

	
Uquhart, Grundhofer, Mallet do not explicitly disclose a distance between a position of the viewing point and a position of a center of sphere of the dome screen is at least greater than or equal to a distance of a sphere radius/tan(fov/2) of the dome screen, where fov is a viewing angle. 
In a similar field of endeavor, Mitsui discloses communication terminal, image management apparatus, image processing system wherein a distance between a position of the viewing point and a position of a center of sphere of the dome screen is at least greater than or equal to a distance of a sphere radius/tan (fov/2) of the dome screen, where fov is a viewing angle, (Para. [00388]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Mitsui for the common purpose of inclusion of whole image region within an intended viewpoint.  



Regarding claims 4 and 14, Urquhart discloses wherein the processor is configured to calculate the first prewarp image according to the target image and the spatial relationship between the first projector and the dome screen, wherein the first projector projects the first prewarp image to the dome screen to form a first spherical image on the dome screen, and the spherical target image is identical to the first spherical image, (Para. [0044] content mapping i.e. projector to screen mapping; Para. [0049] projecting according to screen parameters; Para. [0050] corrected content i.e. content identical to stored content model of intended image).  

Regarding claims 6 and 16, Urquhart discloses further comprising: a second projector, coupled to the processor, (55a-1 or 55a-2 fig 6) wherein the processor is configured to: calculate the spherical target image according to the target image and the spatial relationship between the dome screen and the viewing point, (Para. [0044]); select a first part image of the spherical target image according to the spatial relationship between the first projector and the dome screen and a first projection range of the first projector, (overlap Para. [0043]); and generate the first prewarp image according to the first part image and the spatial relationship between the first projector and the dome screen, (Para. [0049-0050] spatial relationship, mapping, and correction).


However, obtaining control points, determining relative angle between camera and a projector according to control points, and determining camera-projector-screen relationship is not explicitly disclosed. 
In a similar field of endeavor, Grundhofer discloses automatic registration of multi-projector dome images wherein the first preset image comprises a plurality of control points, and the step of calculating the spatial relationship between the first projector, the first camera, and the dome screen according to the first preset image and the first deformed image comprises:
 	obtaining a plurality of corresponding control points in the first deformed image corresponding to the plurality of control points;   
calculating a relative angle and a displacement direction between the first projector and the first camera according to the plurality of control points and the plurality of corresponding control points;   
and calculating a plurality of coordinate points in a three-dimensional space corresponding to the plurality of control points and the plurality of corresponding control points according to the relative angle, the displacement direction, and a known radius of the dome screen to calculate the spatial relationship between the first projector, the first camera, and the dome screen,(Para. [0022] relative angle i.e. orientation of camera and displacement direction i.e. pose information; [0033] camera-projector correspondences and global coordinates defined using radius information [0038] and fig 2). Therefore, it would have been . 

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Mallet in view of Mitsui in view of Dorbie (Pub 20180365815).

Regarding claims 5 and 15, Urquhart discloses wherein the processor is configured to: calculate the spherical target image according to the target image, the spatial relationship between the dome screen and the viewing point, (see claim 1 and Para. [0044]). However, intrinsic parameters are not disclosed. 

In a similar field of endeavor, Dorbie (Pub 20180365815) discloses re-projection for post render latency compensation wherein an intrinsic parameter corresponding to the viewing point, (Para. [0030-0031]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating Dorbie for the common purpose of correcting displayed images. 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Mallet in view of Mitsui in view of Surati (U.S. 6456339).


In a similar field of endeavor, Surati (U.S. 6456339) discloses super resolution display wherein the processor is further configured to:  select a second part image of the target image according to a spatial relationship between the second projector and the screen and a second projection range of the second projector; and generate a second prewarp image according to the second part image and the spatial relationship between the second projector and the screen, wherein the second projector performs projection according to the second prewarp image, (selecting an overlapping region corresponding to a given projector, see fig 2A – 2B geometric correction per projector according to screen relationships such as illustrated fig 3, and warping such as illustrated in Fig 4B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Surati for the common purpose of correcting multi-projector overlapping regions. 
Regarding claims 8 and 18, Urguhart discloses first and second projectors projecting on a dome screen, see claim 1. However, projecting a preset image and capturing an image of a screen and determining projector-screen-camera relationship is not explicitly disclosed. 
In a similar field of endeavor, Surati discloses wherein the second projector projects a second preset image to the screen, and the first camera captures an image of the screen to obtain a second deformed image, wherein the processor is further configured to: calculate a spatial relationship between the second projector, the first camera, and the screen according to 

Regarding claims 9 and 19, Urquhart discloses first and second projectors projecting on a dome screen and synthesizing a spherical image on a dome screen, see claim 1 and Para. [0042] first and second projected content is synthesized, i.e. combined.  
However, adjusting brightness and projecting first and second prewar images based on adjustments is not explicitly disclosed. 
In a similar field of endeavor, Surati discloses wherein the first projection range and the second projection range comprise an overlap region on the screen, and the processor is further configured to: adjust a brightness of the first prewarp image and the second prewarp image, wherein the first projector performs projection according to the adjusted first prewarp image, and the second projector performs projection according to the adjusted second prewarp image to form a synthetic image on the dome screen, wherein a brightness of the synthetic image corresponding to the overlap region is identical to a brightness of the target image corresponding to the overlap region, (fig 4b).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Surati for the common purpose of correcting multi-projector overlapping regions.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Mallet in view of Mitsui in view of Surati in view of Tan (Pub 20100141780).

Regarding claims 10 and 20, Urquhart discloses first and second projectors projecting on a dome screen and synthesizing a spherical image on a dome screen, see claim 1. Surati discloses adjusting image brightness of overlap regions per projector, see claim 9. However, brightness masks are not explicitly disclosed. 
In a similar field of endeavor, Grundhofer discloses intensity correction for projection system wherein the processor is configured to: establish a first brightness mask according to the first part image and the spatial relationship between the viewing point and the dome screen, and establish a second brightness mask according to the second part image and the spatial relationship between the viewing point and the dome screen, (Para. [0059] mask per each projector based on pixel correspondence Para. [0024] where a camera FOV is a viewing point). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart and Surati by incorporating the teachings of Grundhofer for the common purpose of adjusting multi-projected images. 
The combination thus far does not explicitly disclose normalization. 

In a similar field of endeavor, Tan discloses view projection matrix based on high performance low latency display pipeline comprising: 
First and second masks, (Reg_A, Reg_B, Reg_C fig 41 fig 42); 

generating a first prewarp brightness mask according to the normalized first brightness mask and the spatial relationship between the first projector, the viewing point, and the dome screen, (Para. [0279-0280] projector-camera pair fig 39); 
generating a second prewarp brightness mask according to the normalized second brightness mask and the spatial relationship between the second projector, the viewing point, and  the dome screen, (Para. [0280] projector-camera pair fig 39); 
and adjusting the brightness of the first prewarp image and the second prewarp image respectively by using the first prewarp brightness mask and the second prewarp brightness mask, (Para. [0286). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart and Surati by incorporating the teachings of Tan for the common purpose of correcting overlapping regions when multiple projectors are used. 

Claim 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Urquhart in view of Grundhofer in view of Mallet in view of Mitsui in view of Lim (Pub 20080285843).

Regarding claims 11 and 21, Urquhart discloses first and second projectors projecting on a dome screen, first and second cameras, (fig 1) and synthesizing a spherical image on a dome screen, see claim 1.


In a similar field of endeavor, Lim (Pub 20080285843) discloses camera-projector duality and multi-projector 3D reconstruction comprising second camera coupled to the processor, wherein the second projector projects a second preset image to the dome screen, and the second camera captures an image of the dome screen to obtain a second deformed image, wherein the first camera captures a third preset image displayed on the dome screen to obtain a third deformed image, and the second camera captures the third preset image displayed on the dome screen to obtain a fourth deformed image, wherein the processor is further configured to: calculate a spatial relationship between the second projector, the second camera, and the dome screen according to the second preset image and the second deformed image; and calculate a spatial relationship between the first camera and the second camera according to the third deformed image and the fourth deformed image to obtain a spatial relationship between the first projector, the second projector, and the dome screen, (fig 1A-1D, fig 5 and fig 7 illustrate different calibrations, i.e. between cameras, between projectors, as well as between cameras and projectors; examiner further notes 1st, 2nd, 3rd, 4th images depends on which is calibrated first. In other words, a 1st and 2nd images are captured when projector-camera is calibrated. And camera to camera calibration may require subsequent or different set of images such as 3rd and 4th images.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Urquhart by incorporating the teachings of Lim for the common purpose of calibrating different projectors when projecting on a non-uniform surface/plane. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUMAM M. SATTI

Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422